Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, corresponding to claims 11-18, in the reply filed on August 16th, 2022 is acknowledged. The traversal is on the ground(s) that searching the subject matter of Groups I and II does not place a serious burden on the examiner. This is not found persuasive because search burden is not a criteria for restriction for national stage application submitted under 35 U.S.C. 371. The analysis used to determine whether the Office may require restriction differs in national stage applications submitted under 35 U.S.C. 371  (unity of invention analysis) as compared to national applications filed under 35 U.S.C. 111(a) (see MPEP 823 and 1893.03(d)).
The requirement is still deemed proper and is therefore made FINAL.
Therefore, Claims 1-10 and 19-20 are withdrawn from consideration.
Claim Objections
Claim 12 is objected to because of the following informalities:  in line 8, "an impellor rotor" should be corrected to "an impeller rotor".  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al., hereafter Oh (US 2018/0195520), in view of Mariotti et al., hereafter Mariotti (US 2013/0115042).
Regarding Claim 11, Oh teaches a method of controlling, by a controller for a compressor (paragraph 0074 - controller), pressure at plurality of motor thrust bearings (paragraph 0075 – Fig. 9 #253,254 – thrust bearings) for a motor disposed within a housing for the compressor (paragraph 0074; Fig. 9 #220 – drive unit as motor within #210 – casing as housing), wherein the motor and an impeller (Fig. 9 #231,241- impellers) are disposed on a compressor shaft within the housing (Fig. 9 #225), the method comprising: …controlling a flow regulator in a bypass loop for the impeller to decrease flow through the bypass loop (paragraphs 0073-0075; Fig. 9 #273 – control valve as flow regulator, #271 – back pressure pipe as bypass loop).
However, Oh fails to teach the bearings are magnetic, and the method comprising:
monitoring current at each of the plurality of magnetic motor thrust bearings, controlling a flow regulator in a bypass loop for the impeller to decrease flow through the bypass loop when a first current in a first of the plurality of magnetic motor thrust bearings exceeds a second current in a second of the plurality of magnetic motor thrust bearings, and
controlling the flow regulator to increase flow through the bypass loop when the second current exceeds the first current.
Mariotti teaches a method of controlling pressure at magnetic thrust bearings by monitoring the current at each bearing (paragraph 0025; Fig. 3 #20 - bearings), and controlling a flow regulator (Fig. 3 #40 – valve as regulator) in a bypass loop (Fig. 3 #32 – balance line as bypass loop) to decrease or increase flow based on if a first current exceeds a second current (paragraphs 0024-0026), in order to reduce the amount of compensation being provided by controlling the flow regulator as desired (paragraph 0024). It would have been obvious to a person of ordinary skill in the art that the bearings of Oh could be magnetic as taught by Mariotti in order to reduce overall maintenance of the compressor system and, potentially, removing the requirement to provide seals between the impellers and the bearings (Mariotti paragraph 0007). It would further have been obvious to one of ordinary skill to have modified the method of controlling the compressor taught by Oh with the method taught by Mariotti, in order to reduce the amount of compensation being provided by controlling the flow regulator as desired (Mariotti paragraph 0024).
Regarding Claim 12, Oh as modified by Mariotti teaches all the limitations of Claim 11 above. Oh as modified by Mariotti further teaches a first axis which is a compressor rotational center axis (Fig. 9 – first axis is axis of shaft #225), the compressor housing including a first plurality of axially spaced ends including a first end and a second end (paragraph 0072; Fig. 9 #210,232 – casing with first impeller housing, respectively, together form compressor housing with axially spaced ends), and the shaft disposed on the first axis (Fig. 9), the impeller and the motor disposed on the shaft between the first plurality of axially spaced ends (Fig. 9), wherein the impeller is proximate the first end and the motor is proximate the second end (Fig. 9 #232 - first impeller housing forms first end, casing #210 forms second end), and wherein the impeller includes an impellor rotor (Fig. 9), the motor including a second plurality of axially spaced ends (Fig. 9 #220 – drive unit as motor), including a third end and a fourth end, wherein the third end is proximate the impeller and the fourth end is proximate the second end (Fig. 9), the motor including the plurality of motor thrust bearings (Fig. 9 #253,254), the plurality of motor thrust bearings being axially spaced and including a first thrust bearing and a second thrust bearing (Fig. 9),
wherein the first thrust bearing is proximate the third end and the second thrust bearing is proximate the fourth end (Fig. 9), and
the impeller bypass loop comprises a plurality of axially spaced fluid openings with the flow regulator therebetween (paragraph 0072; Fig. 9 #271 – back pressure pipe as bypass loop with first and second end as openings), the axially spaced fluid openings including a first opening and a second opening (paragraph 0072; Fig. 9), the first opening being fluidly disposed between the impeller rotor and the first end of the compressor and the second opening being fluidly disposed between the impeller rotor and the first thrust bearing (Fig. 9), wherein selectively controlling the flow regulator affects a predetermined pressure distribution through the impeller, to thereby affect control of pressure acting on the plurality of thrust bearings (paragraphs 0075-0077).
Regarding Claim 13, Oh as modified by Mariotti teaches all the limitations of Claim 12 above. Oh as modified by Mariotti further teaches wherein the first end of the compressor is an upstream end (Fig. 9), the second end of the compressor is a downstream end and the compressor comprises a balance piston proximate a downstream end of the impeller (paragraph 0042; Fig. 3 #145 – back pressure plate as balance piston), wherein a balance piston chamber is defined fluidly between the balance piston and the impeller rotor (paragraph 0072; Fig. 9 #247 – back pressure space as chamber), the second opening of the bypass loop is fluidly connected to the balance piston chamber (Fig. 9), and
selectively controlling of the flow regulator affects control of pressure within a balance piston chamber (paragraphs 0075-0077).
Regarding Claim 14, Oh as modified by Mariotti teaches all the limitations of Claim 13 above. Oh as modified by Mariotti further teaches wherein responsive to selectively controlling the flow regulator, pressure within the balance piston chamber is maintained within a predetermined range relative to suction pressure of the compressor housing (paragraphs 0074-0077).
Regarding Claim 15, Oh as modified by Mariotti teaches all the limitations of Claim 14 above. Oh as modified by Mariotti further teaches wherein responsive to controlling the bypass loop, pressure at the plurality of thrust bearings is maintained within a predetermined percentage of a threshold pressure limit for the plurality of thrust bearings (paragraphs 0074-0077).
Regarding Claim 16, Oh as modified by Mariotti teaches all the limitations of Claim 15 above. Oh as modified by Mariotti further teaches wherein the flow regulator comprises a valve fluidly controlling the bypass loop (Fig. 9 #273), and
wherein the controller:
closes the valve when the first current exceeds the second current, and
opens the valve when the second current is greater than the first current (Mariotti paragraphs 0024-0026).
Regarding Claim 17, Oh as modified by Mariotti teaches all the limitations of Claim 16 above. Oh as modified by Mariotti further teaches wherein when the valve is closed, the controller monitors the first current until it is between a predetermined percentage of a threshold current limit for the plurality of thrust bearings before opening the valve (Mariotti paragraph 0026), and
when the valve is opened, the controller monitors the second current until it is between the predetermined percentage of the threshold current limit for the plurality of thrust bearings before closing the valve (Mariotti paragraph 0026), and
wherein the threshold current limit for the plurality of thrust bearings corresponds to the threshold pressure limit for the plurality of thrust bearings (Mariotti paragraphs 0024-0026).
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 18 discloses the method of claim 17 wherein the impeller comprises a shrouded impeller housing that includes the impellor rotor and the balance piston, the balance piston chamber and the second opening of the bypass loop, and
an inlet guide vane (IGV) housing is connected within the first end of the compressor housing at an upstream end of the impeller, wherein a structural clearance is provided between the shrouded impeller housing and the IGV housing, and
the first opening of the bypass loop is fluidly connected to the structural clearance and thereby fluidly connected to the compressor upstream end of the impeller.
Oh teaches a shrouded impeller housing including the rotor, piston, chamber, and second opening of the bypass loop (Fig. 9 #232). However, Oh fails to teach an IGV housing within the first end of the compressor housing upstream of the impeller, with a structural clearance between the shrouded impeller housing and IGV housing, the first opening of the bypass loop fluidly connected to the clearance. While known prior art teaches IGV housing, it would not be obvious to incorporate the IGV housing into Oh such that there is a structural clearance fluidly connected to the first opening of the bypass loop. Due to the location of the first opening in Oh (Fig. 9), such an arrangement would not be achieved even if Oh was modified with an IGV housing. Therefore, the combination of features is considered allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sishtla et al. (US 2012/0219431), Johnson et al. (US 2018/0073779), and Peer et al. (US 2017/0022999) each teach an IGV housing for a compressor.
Zinsmeyer et al. (US 4,997,340) and Pennink (US 4,884,942) each teach a thrust balancing system for a compressor including a balance piston and an IGV housing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKSON GILLENWATERS whose telephone number is (469)295-9151. The examiner can normally be reached 9:00AM-5:00PM CT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACKSON N GILLENWATERS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/TOPAZ L. ELLIOTT/Primary Examiner, Art Unit 3745